Exhibit 10.1
American International Group, Inc.
2009-2010 Stock Salary Award Agreement
          AIG has awarded you an Annual Stock Salary payable in Shares. This
Award Agreement sets forth the terms and conditions of your Annual Stock Salary.
     1. Status of Award. This Award is an employment inducement award being made
in accordance with Section 303A.08 of the New York Stock Exchange Listed Company
Manual and covers your Annual Stock Salary from your Start Date through the end
of 2010. Capitalized terms used but not otherwise defined in this Award
Agreement have the meanings given in the attached Glossary of Terms.
     2. Annual Stock Salary.
          (a) Beginning on your Start Date, your Annual Stock Salary will accrue
and be earned equally over the course of each year, subject to your continued
employment. Your Annual Stock Salary may be changed from time to time by the
Committee, including to increase, decrease or terminate your Annual Stock
Salary.
          (b) On each date that your base salary with the Company is payable in
accordance with the Company’s payroll practices then in effect (a “Grant Date”),
you will be issued Shares equal to (1) the amount of your Annual Stock Salary
earned over the relevant payroll period, net of any applicable tax withholdings
and deductions pursuant to Paragraph 5(a), divided by (2) the closing price of a
share of Common Stock on the New York Stock Exchange on that date (or, if the
New York Stock Exchange is closed on the Grant Date, on the last preceding date
on which the Common Stock was traded on that exchange). Cash will be paid in
lieu of fractional Shares.
          (c) For any Grant Date that would have occurred during the period
beginning on your Start Date and ending on the date of this Award Agreement, you
are being issued Shares on the date of this Award Agreement determined on the
basis of the closing price of a share of Common Stock on the New York Stock
Exchange on that date.
     3. Vesting; Restrictions.
          (a) Shares granted pursuant to the Award shall be immediately vested
on the applicable Grant Date.
          (b) For each Grant Date, the Shares issued in respect of that Grant
Date shall be registered in your name in a direct registration account on the
records of AIG with a legend indicating that the Shares may not be transferred
from such account until the relevant Transferability Date. You shall be the
beneficial owner of the Shares and shall have the rights of a shareholder of AIG
with respect to the Shares, including full voting rights and the right to
receive all dividends at the times and in the manner paid to shareholders
generally, but (1) you shall not be entitled to delivery of Certificates
representing the Shares or to transfer the Shares

 



--------------------------------------------------------------------------------



 



from the direct registration account until the relevant Transferability Date,
and (2) none of the Shares may be sold, exchanged, transferred, assigned,
pledged, hypothecated or otherwise disposed of or hedged in any manner until the
relevant Transferability Date. Promptly after the relevant Transferability Date,
the legend restricting transfer of the Shares from the direct registration
account shall be lifted, and thereafter, upon your request in accordance with
the policies of the Company’s transfer agent then in effect, the Shares may be
transferred pursuant to your instructions or Certificates representing the
Shares may be delivered to you.
     4. Termination. Your rights in respect of future grants under the Award
shall immediately terminate if at any time your employment with the Company
terminates for any reason, except that you shall be entitled to receive a final
grant of Shares determined in accordance with Paragraph 2 for any portion of
your Annual Stock Salary that you had accrued through the date of your
termination of employment but had not yet been paid. In addition, your right to
future Annual Stock Salary under this Award Agreement will terminate on
December 31, 2010.
     5. Withholding, Consents and Legends.
          (a) Unless you otherwise direct, the Company will satisfy applicable
tax withholdings and make applicable deductions in respect of Annual Stock
Salary earned by you over a payroll period and issue Shares pursuant to
Paragraph 2(b) in respect of the remainder. In the alternative, you may remit
cash to the Company (through payroll deduction or otherwise), in each case in an
amount sufficient in the opinion of the Company to satisfy such withholding
obligation.
          (b) In all cases, you shall be solely responsible for any applicable
taxes (including, without limitation, income and excise taxes) and penalties,
and any interest that accrues thereon, that may be incurred in connection with
the issuance of Shares.
          (c) Your right to receive grants of Shares pursuant to the Award is
conditioned on the receipt to the reasonable satisfaction of the Committee of
any required Consent that the Committee may reasonably determine to be necessary
or advisable.
          (d) AIG may affix to Certificates representing Shares or to the direct
registration account holding Shares issued pursuant to this Award Agreement any
legend that the Committee reasonably determines to be necessary or advisable and
to be consistent with the other terms of this Award Agreement (including to
reflect any restrictions to which you may be subject under this Award Agreement
or under a separate agreement with AIG). AIG may advise the transfer agent to
place a stop transfer order against any legended Shares.
     6. No Rights to Continued Employment. Nothing in this Award Agreement shall
be construed as giving you any right to continued employment by the Company or
affect any right that the Company may have to terminate or alter the terms and
conditions of your employment.
     7. Maximum Number of Shares. Notwithstanding any other provision of this
Award Agreement, in no event will more than 245,000 Shares be issuable

-2-



--------------------------------------------------------------------------------



 



under this Award Agreement (subject to adjustment by the Committee for any
increase or decrease in the number of issued shares of Common Stock resulting
from a recapitalization, stock split, stock dividend, combination or exchange of
shares, merger, consolidation, rights offering, separation, reorganization or
liquidation, or any other change in the corporate structure or shares of AIG).
     8. Amendment; Committee Discretion. The Committee may at any time amend the
terms and conditions set forth in this Award Agreement; provided that,
notwithstanding the foregoing, no such amendment shall materially adversely
affect your rights and obligations under this Award Agreement with respect to
amounts that you have already earned and accrued without your prior written
consent (or the consent of your estate, if such consent is obtained after your
death). Any amendment of this Award Agreement shall be in writing signed by an
authorized member of the Committee or a person or persons designated by the
Committee. Subject to the other provisions of this Paragraph 8, the Committee
shall have full discretion with respect to any actions to be taken or
determinations to be made in connection with this Award Agreement, and its
determinations shall be final, binding and conclusive.
     9. Governing Law. THIS AWARD SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAWS.
     10. TARP Restrictions. Compensation under this Award Agreement is subject
to applicable regulations issued by the U.S. Department of the Treasury and
applicable requirements of agreements between AIG and the U.S. government, as
the same are in effect from time to time. You may receive compensation under
this Award Agreement only to the extent that it is consistent with those
regulations and requirements.
          In Witness Whereof, the Company has caused this Award Agreement to be
duly executed and delivered as of November 24, 2009.

            American International Group, Inc.
      By:   /s/ Kathleen E. Shannon       Kathleen E. Shannon       Senior Vice
President and Secretary            

     
Recipient:
  Robert H. Benmosche
 
   
Annual Stock Salary:
  $4,000,000 per year
 
   
Start Date:
  August 10, 2009

                Agreed:   /s/ Robert H. Benmosche         Robert H. Benmosche   
         

-3-



--------------------------------------------------------------------------------



 



         

Glossary of Terms
The following terms shall have the meanings set forth below.
          “AIG” or the “Company” means American International Group, Inc.
          “Award” means the award of Annual Stock Salary pursuant to this Award
Agreement.
          “Award Agreement” means the award agreement to which this Glossary of
Terms is attached, as it may be amended, supplemented or replaced from time to
time.
          “Certificate” means a stock certificate (or other appropriate document
or evidence of ownership) representing shares of Common Stock.
          “Committee” means the Compensation and Management Resources Committee
of the Board of Directors of AIG, including any substitute or successor
committee or any action by the Board of Directors of AIG in the capacity of such
committee.
          “Common Stock” means the common stock of AIG, par value $2.50 per
share, and any other securities or property issued in exchange therefor or in
lieu thereof.
          “Consent” means, with respect to issuance of Shares or any other
action pursuant to this Award Agreement, (a) any and all listings, registrations
or qualifications in respect thereof upon any securities exchange or under any
federal, state, or local law, or law, rule or regulation of a jurisdiction
outside the United States, (b) any other matter that the Committee may deem
necessary or desirable to comply with the terms of any such listing,
registration or qualification or to obtain an exemption from the requirement
that any such listing, qualification or registration be made, (c) any and all
other consents, clearances and approvals in respect of the action by any
governmental or other regulatory body or any stock exchange or self-regulatory
agency and (d) any and all consents or other documentation required by the
Committee. Nothing herein shall require the Company to list, register or qualify
the Shares on any securities exchange.
          “Disability” means a period of medically determined physical or mental
impairment that is expected to result in death or last for a continuous period
of not less than 12 months during which you qualify for income replacement
benefits under AIG’s long-term disability plan for at least three months, or, if
you do not participate in such a plan, a period of disability during which you
are unable to engage in any substantial gainful activity by reason of any
medically determined physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months.
          “Share” means each share of Common Stock issued pursuant to this Award
Agreement.
          “Transferability Date” for a grant of Shares, means the fifth
anniversary of the Start Date or, if earlier, your death or Disability.

-4-